—Proceed*692ing pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule which prohibits inmates from possessing weapons after petitioner was found in possession of a net bag containing three shank-type weapons. Petitioner’s guilt was affirmed upon administrative appeal, although the penalty was reduced, prompting him to commence this CPLR article 78 proceeding. Contrary to petitioner’s contention, we find that the detailed misbehavior report combined with petitioner’s own testimony provide substantial evidence of his guilt (see, Matter of Farid v Coombe, 236 AD2d 660). Although petitioner offered an exculpatory explanation for his possession of the net bag, this merely raised a credibility issue for the Hearing Officer to resolve (see, Matter of De La Rosa v Portuondo, 247 AD2d 810, 811). Petitioner’s remaining arguments have been examined and found to be similarly unpersuasive.
Cardona, P. J., Mercure, Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.